Citation Nr: 1215364	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  07-26 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1973.  The Veteran died in April 1997, and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In June 2007, the appellant testified at a personal hearing before a Decision Review Officer at the Chicago RO.  A transcript of this hearing was prepared and associated with the claims file.

The record reflects that the appellant requested a Board hearing in her August 2007 substantive appeal.  She withdrew her hearing request in March 2010.  See 38 C.F.R. § 20.702 (2011).


FINDINGS OF FACT

1.  The Veteran died in April 1997; the death certificate lists the immediate cause of death as pulmonary edema.

2.  At the time of the Veteran's death, he was service connected for posttraumatic stress disorder (PTSD), which was evaluated as 10 percent disabling. 

3.  Pulmonary edema is not a disorder that is presumed to be caused by exposure to herbicides, including Agent Orange, used in the Republic of Vietnam. 

4.  There is no competent evidence linking the cause of the Veteran's death to service and no competent evidence that any service-connected disability was either the principal or a contributory cause of death.


CONCLUSION OF LAW

A service-connected disease or disability was neither the principal cause nor a contributory cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (hereinafter VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in correspondence dated in October 2005 of the information and evidence needed to substantiate and complete a claim and who bears responsibility for obtaining and submitting evidence.  VA informed the appellant how effective dates are assigned in November 2006.  The claim was readjudicated in an April 2009 supplemental statement of the case.  Thus, there was no prejudice to the appellant as to the timing of the notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case is sufficient to cure a timing defect). 

The United States Court of Appeals for Veterans Claims has held that in a claim of entitlement to service connection for the cause of the veteran's death, pursuant to 38 U.S.C.A. § 5103, VA must notify the appellant of the conditions, if any, for which a veteran was service-connected at the time of death; an explanation of the evidence and information required to substantiate a claim for dependency and indemnity compensation based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a dependency and indemnity compensation claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

While VA did not provide a formal Hupp letter, the appellant has demonstrated that she has actual knowledge that she can establish that the cause of the Veteran's death was related to service by showing that a service related disease or injury contributed to the Veteran's death.  For example, her main claim is that the Veteran developed pulmonary edema due to Agent Orange exposure, either directly or as a consequence of congestive heart failure.  She has also claimed entitlement to dependency and indemnity compensation based on the theory that the Veteran's service-connected PTSD caused or aggravated diseases that ultimately led to his pulmonary edema.  These arguments show actual knowledge on the part of the appellant that she could establish entitlement to service connection for cause of the Veteran's death based upon direct and presumptive theories for service connection.  She has argued that pulmonary edema is associated with Agent Orange exposure.  The claim was readjudicated in an April 2009 supplemental statement of the case.  Hence, the appellant was not prejudiced by VA's failure to provide a Hupp notice, and no further notice is in order. 

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim.  The appellant submitted VA medical records, and VA obtained a Veterans Health Administration opinion in June 2011.  The Board finds this opinion is sufficient to decide her claim.

The Board concludes the appellant was provided the opportunity to meaningfully participate in the adjudication of her claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Service Connection for the Cause of the Veteran's Death

The Veteran died in April 1997; the death certificate lists the immediate cause of death as pulmonary edema.  At the time of the Veteran's death, he was service connected for PTSD, which was evaluated as 10 percent disabling. 

The appellant has made several contentions concerning the cause of the Veteran's death.  First, she asserts a relationship between the Veteran's death and in-service exposure to Agent Orange; she specifically contends the Veteran's organs were enlarged by Agent Orange.  She also contends that the Veteran's service-connected PTSD aggravated his heart disease (including hypertension and congestive heart failure), which in turn caused the pulmonary edema that led to his death.  

In order for service connection for the cause of the Veteran's death to be granted, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.  A service-connected disability is one that was incurred in or aggravated by active service, one that may be presumed to have been incurred during such service, or one that was proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.312.

Service connection will be presumed for certain chronic diseases, such as cardiovascular-renal disease and peptic ulcer disease, if manifest to a compensable degree within one year after discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

The death of a Veteran will be considered as being due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed so substantially or materially to death that it combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. §§ 3.312(c)(3), (4).

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  Given the Veteran's service in Vietnam during the Vietnam era he is presumed to have been exposed to Agent Orange.  

The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Contrary to the appellant's contentions, however, pulmonary edema is not listed as a disease associated with herbicide exposure for purposes of the presumption.  See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).
 
Ischemic heart disease is included on the list of disabilities that are entitled to presumptive service connection based on herbicide exposure.  The term 'ischemic heart disease' includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.  38 C.F.R. § 3.309(e).  

The Board requested a medical opinion from the Veterans Health Administration in April 2011 to determine whether the Veteran's heart problems may be classified as "ischemic heart disease."  See 38 C.F.R. § 20.901 (2011).  The requested opinion, which was prepared by a board certified cardiologist who was also a fellow of the American Heart Association, was received by the Board in June 2011.

The June 2011 opinion found no evidence of ischemic heart disease.  The VA physician reported that autopsy data provided no evidence of ischemic heart disease, obstructive coronary artery disease, or a prior myocardial infarction.  Records from an April 1997 hospitalization provided no evidence of ischemic heart disease.  Clinical evaluations did not support either a history of acute or chronic ischemia, or a history of a myocardial infarction.  Rather, the record reflects that the Veteran suffered from congestive heart failure with left and right heart failure and atrial fibrillation.  Multiple electrocardiograms showed atrial fibrillation and likely right ventricular hypertrophy but contained no evidence of myocardial infarction.  The examiner opined that cardiac hypertrophy was likely due to a known history of hypertension, as well as a potential contribution from the cardiomyopathy of obesity.  

Based on the above, the Board finds that entitlement to service connection for the cause of the Veteran's death is not warranted on a presumptive basis, as a preponderance of the competent and probative evidence is against finding that the Veteran died from a disability for which presumptive service connection may be granted.  

The Board will next determine whether entitlement to service connection for pulmonary edema may be granted on a direct basis, and whether entitlement to service connection is warranted for congestive heart failure, atrial fibrillation, or cardiac hypertrophy, conditions which were found by the VA physician.  The Veteran's service treatment records do not reflect that he ever complained of or sought treatment for symptoms associated with pulmonary edema or a cardiac disability.  The appellant does not contend that any of the relevant disabilities began during service or for many years following the Veteran's separation from service.  Pulmonary edema, congestive heart failure, atrial fibrillation, or cardiac hypertrophy have not been demonstrated to have been associated with the Veteran's military service, to include as a result of herbicide exposure.  Based on the above, the Board finds that a preponderance of the evidence is against linking the Veteran's pulmonary edema, congestive heart failure, atrial fibrillation, or cardiac hypertrophy to service.

The appellant submitted a statement in February 2012 indicating that the Veteran's death certificate was being amended to include congestive heart failure as a cause of death.  Congestive heart failure, however, is not a disease for which presumptive service connection is granted.  In addition, as discussed above, congestive heart failure has otherwise not been demonstrated to have originated during the Veteran's service, to have been present to a compensable degree within one year of separation, or to otherwise have been associated with the Veteran's military service, to include as a result of herbicide exposure.  Thus, any pending amendment to the Veteran's death certificate does not change the outcome of the appellant's appeal.

The Board has also considered the appellant's contention that the Veteran's service-connected PTSD aggravated his heart disease, including hypertension and congestive heart failure, which in turn caused the pulmonary edema that led to his death.  The appellant, however, as a lay person untrained in the field of medicine, is not competent to offer an opinion relating the Veteran's PTSD to pulmonary edema, congestive heart failure, atrial fibrillation, or cardiac hypertrophy.  Espiritu v. Derwinski, 2 Vet. App. 492 (2002).  Moreover, of record is a March 2009 opinion from a VA physician who opined that it was less likely than not that the Veteran's death due to pulmonary edema was secondary to posttraumatic stress disorder, and that posttraumatic stress disorder did not materially contribute to the cause of the Veteran's death.  In the absence of supporting evidence from an individual with relevant medical training, this theory of entitlement to service connection for the cause of the Veteran's death must be rejected.

Finally, the appellant contends in a November 2005 written statement that the Veteran died in part because of diabetes that was due to Agent Orange exposure.  Diabetes mellitus is a presumptive disability under 38 C.F.R. § 3.309(e).  However, the appellant has presented no competent evidence linking the Veteran's death to diabetes mellitus.  Therefore, this theory of entitlement to service connection for the cause of the Veteran's death must be rejected as well.  Espiritu.

Based on the above, the Board concludes that a preponderance of the evidence is against the appellant's claim.  The appeal is therefore denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


